The purpose for which this suit was brought was to determine the true location of the south boundary line of the David Burrell league of land in Jefferson county, as is shown by an agreement entered into by the parties and introduced in evidence, which is as follows: "That the plaintiff has a good and valid title to all the land described in his petition and sued for herein that may be found by the court to lie within the boundary lines of the David Burrell league, * * * and the defendants have a good and valid title to all of the land claimed by them lying immediately south of and adjoining the David Burrell league; and it is the purpose of the parties to this agreement to eliminate all issues of title and reduce the issue to one of boundary — that is to say, the true location of the south boundary line of the David Burrell league." The case was tried by the court without a jury, and resulted in a judgment for defendants, and the plaintiff has appealed.
The field notes of the Burrell league call to begin at the northwest corner of the league (this corner is well known, and as to which there is no dispute); thence south 5,000 varas to a corner in the open prairie, this being the southwest corner, which is not identified by natural or artificial landmarks; thence east 5,000 varas for the south line; thence north 5,000 varas to the northeast corner; thence west to the beginning. Appellant contends that the undisputed evidence shows that the south line of the league is 5,258 varas from the north line, and that the west and east lines should be extended 268 varas beyond the distance called for in the field notes, and the court erred in not so holding. The court found that the southwest corner of the league was 5,101 varas south from the northwest corner, and that the south line ran thence east 5,002 varas to the southeast corner, and entered judgment accordingly.
It is unnecessary, we think, to set out the evidence upon which appellant bases his contention; but we may say that there was evidence, as reflected by the record, which would have warranted the court in fixing the boundary line at the place contended for by appellant. The evidence, however, was conflicting in this regard; and, while we shall not set out the testimony upon which the court must have necessarily based its judgment, we think it sufficient to say that the evidence justified the court in locating the line where the judgment places it. Under a well-established rule the appellate courts will not reverse the judgment of a trial court which is supported by the evidence.
We find no error in the record, and the judgment of the court below is affirmed.
Affirmed.
 *Page 18